Appeals by defendant from two judgments of the Supreme Court, Kings County, both rendered November 18, 1977, convicting her of criminal sale of a controlled substance in the third degree (two counts), upon her pleas of guilty, and imposing sentences. By order dated August 20, 1979 this court remitted the case to Criminal Term to hear and report on defendant’s motion to dismiss the indictments against her for denial of her right to a speedy trial pursuant to CPL 30.30 (subd 1, par [a]) and directed that the appeals be held in abeyance in the interim (People v Tolentino, 71 AD2d 934). Criminal Term has now complied. Judgments affirmed. No opinion. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.